DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the grounds of non-statutory double patenting as being unpatentable over corresponding claims among Claims 10-20 of U.S. Pat. No. 10,585,220 to Park et al. (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the present Claims 1-17 is met by corresponding features of Claims 10-20 of the Park patent (or obvious therefrom), as correlated below.

Claim Element of the Present Claims
Corresponding Claim Language of Claims of U.S. Pat. No. 10,585,220
Notes
CLAIM 1:  an optical filter which includes an optical filter layer for blocking light of a specific wavelength formed on an upper side or a lower side of a tempered glass substrate 
CLAIM 10:  forming an optical filter on each of upper and lower surfaces of a base glass substrate and tempering the base glass substrate
the present claim 1 is also rejected based on claims 11-20 of Park (but see especially claims 14, 19, and 20 of Park)
and which is provided in a form of a cell array in a sheet state 
dividing the base glass substrate into cells where each cell serves as a cell-based optical filter

wherein a thickness of the tempered glass substrate is 0.05 to 0.3 mm 
base glass substrate having a thickness of 0.05 mm to 0.3 mm on a per-cell basis


a strengthening resin layer is formed on either one or both of the upper and lower surfaces of the base glass substrate in a manner being interposed between the base glass substrate and the optical filter layer

the resin layer is formed so as to be 0.1 to 20 .mu.m in thickness
the resin layer is configured in a thickness of 0.1 .mu.m to less than 5 .mu.m

CLAIM 2:  wherein the cell array has an interval of 0.1 to 2 mm between cells
**not explicitly disclosed in Park**
would be obvious to select a micrometer / millimeter interval for a personal imaging device
CLAIM 3:  wherein the cell array includes a plurality of cell units
CLAIM 10:  dividing the base glass substrate into cells where each cell serves as a cell-based optical filter

CLAIM 4:  wherein an interval between the cell units is 0.5 to 2 mm
**not explicitly disclosed in Park**
would be obvious to select a micrometer / millimeter interval for a personal imaging device
CLAIM 5:  wherein the tempered glass substrate includes an alumino-silicate glass series and is obtained through chemical tempering
CLAIM 12:  wherein the base glass substrate is made of aluminosilicate glass and wherein tempering of the base glass substrate is implemented by chemical tempering

CLAIM 6:  wherein the chemical tempering is performed using potassium nitrate (KNO.sub.3) at a temperature of 350 to 450.degree. C
CLAIM 13:  wherein the chemical tempering is implemented at a temperature ranging from 350.degree. C. to 450.degree. C. using potassium nitrate (KNO3)

CLAIM 7:  wherein the resin layer further includes a near-infrared absorption component
CLAIM 17:  the resin layer further includes a near-infrared absorbing component

CLAIM 8:  wherein any one of a near-infrared reflection layer and a visible-ray-low-reflection layer is formed on both the upper side and the lower side of the tempered glass substrate, or a combination of the near-infrared reflection layer 


CLAIM 9:  forming a sheet-cutting part according to a form of a cell array on a mother glass substrate having a thickness of 0.05 to 0.3 mm
CLAIM 10:  forming a sheet-cutting portion on a base glass substrate having a thickness of 0.05 mm to 0.3 mm on a per-cell basis
the present claim 9 is also rejected based on claims 11-20 of Park (but see especially claims 14, 19, and 20 of Park)
tempering the mother glass substrate so that a lateral side of the mother glass substrate is tempered through the sheet-cutting part while an upper side and a lower side of the mother glass substrate are tempered
tempering the base glass substrate such that upper and lower surfaces thereof are tempered and a side portion thereof is tempered through the sheet-cutting portion as well

forming an optical filter layer on the upper side or the lower side of the mother glass substrate
forming an optical filter on each of upper and lower surfaces of the base glass substrate

wherein, after the mother glass substrate is tempered, a resin layer for strength reinforcement is formed on any one or both of the upper side and the lower side of the mother glass substrate so as to be between the mother glass substrate and the optical filter layer
wherein, after tempering of the base glass substrate, a strengthening resin layer is formed on either one or both of the upper and lower surfaces of the base glass substrate in a manner being interposed between the base glass substrate and the optical filter layer

the resin layer is formed so as to be 0.1 to 20 .mu.m in thickness
the resin layer is configured in a thickness of 0.1 .mu.m to less than 5 .mu.m

CLAIM 10:  wherein the cell array has an interval of 0.1 to 2 mm between cells
**not explicitly disclosed in Park**
would be obvious to select a micrometer / millimeter interval for a personal imaging device
CLAIM 11:  wherein the cell array includes a plurality of cell units
CLAIM 10:  dividing the base glass substrate into cells where each cell serves as a cell-based optical filter

CLAIM 12:  wherein an interval between the cell units is 0.5 to 2 mm
**not explicitly disclosed in Park**
would be obvious to select a 

CLAIM 11:  wherein the base glass substrate is made of aluminosilicate glass

CLAIM 14:  wherein tempering of the mother glass substrate is performed using chemical tempering, and the chemical tempering is performed using potassium nitrate (KNO.sub.3) at a temperature of 350 to 450.degree. C
CLAIM 13:  wherein tempering of the base glass substrate is implemented by chemical tempering and wherein the chemical tempering is implemented at a temperature ranging from 350.degree. C. to 450.degree. C. using potassium nitrate (KNO3)

CLAIM 15:  wherein the sheet-cutting part is formed by sheet cutting the mother glass substrate using a laser
CLAIM 15:  wherein the sheet-cutting portion is formed by sheet-cutting the base glass substrate with a laser

CLAIM 16:  wherein the resin layer further includes a near-infrared absorption component
CLAIM 17:  the resin layer further includes a near-infrared absorbing component

CLAIM 17:  wherein the optical filter layer is formed of any one of a near-infrared reflection layer and a visible-ray-low-reflection layer or a combination of the near-infrared reflection layer and the visible-ray-low-reflection layer
CLAIM 18:  wherein the optical filter layer is provided as any one of a near-infrared reflective film or a visible light low reflection film, or a combination of the near-infrared reflective film and the visible light low reflection film




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2013/0044384, or alternatively, as being unpatentable over Kim in view of Xu, US 2015/0316843.
Regarding Claim 1, Kim discloses:  An optical-filter-cell-array structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical filter which includes an optical filter layer for blocking light of a specific wavelength formed on an upper side or a lower side of a tempered glass substrate (color filter 15 is formed on an upper side of transparent substrate 10 which may be a tempered glass; paragraph [0036] and FIG. 3 of Kim);
and which is provided in a form of a cell array in a sheet state (color filter 15 has three cells of red, green, and blue extending across transparent substrate 10, and 
a resin layer for strength reinforcement is further formed on any one or both of the upper side and the lower side of the tempered glass substrate so as to be between the tempered glass substrate and the optical filter layer (black matrix layer 14 may be formed of a resin and is located between transparent substrate 10 and color filter 15; FIGS. 3, 5 of Kim).

Kim does not appear to explicitly disclose:  wherein a thickness of the tempered glass substrate is 0.05 to 0.3 mm the resin layer is formed so as to be 0.1 to 20 .mu.m in thickness.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Kim discloses the desirability of keeping an image display device thin, e.g., for at least the reasons of personal use and portability (see, e.g., paragraphs [0005], [0008], [0064], [0065] of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small thicknesses of the glass substrate and resin layer for the device of Kim, in accordance with selecting optimum ranges of thickness for a personal, portable image display device.
Furthermore, Xu is related to Kim with respect to display devices comprising color filter.
Xu teaches:  wherein a thickness of the tempered glass substrate is 0.05 to 0.3 mm the resin layer is formed so as to be 0.1 to 20 .mu.m in thickness (substrate 50 is a transparent glass substrate having a thickness of 0.7 mm or less, and a thickness of black 
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small thicknesses of the glass substrate and resin layer for the device of Kim, because such ranges of thickness were known in the art for such layers of Kim, as evidenced by paragraphs [0045], [0046] of Xu.

Regarding Claim 3, Kim or Kim-Xu discloses:  wherein the cell array includes a plurality of cell units (color filter 15 has three cells of red, green, and blue extending across transparent substrate 10; paragraph [0053] and FIGS. 3-6 of Kim).

Regarding Claim 8, Kim or Kim-Xu discloses:  wherein any one of a near-infrared reflection layer and a visible-ray-low-reflection layer is formed on both the upper side and the lower side of the tempered glass substrate, or a combination of the near-infrared reflection layer and the visible-ray-low-reflection layer is formed on both the upper side and the lower side of the tempered glass substrate, thus forming the optical filter layer (color filter 15 necessarily comprises a visible-ray-low-reflection layer in order to function as a display device providing colored light [visible light] to a user observing the display, allowing high transmission [low reflection and low absorption] of visible light of a specific color to be transmitted to the user; Abstract and paragraphs [0005]-[0008], [0036], [0064], [0065] of Kim).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (or Kim-Xu), or alternatively, as being unpatentable over Kim (or Kim-Xu) and further in view of Fujishiro et al., US 2013/0141777.
Regarding Claims 2 and 4, Kim or Kim-Xu does not appear to explicitly disclose:  wherein the cell array has an interval of 0.1 to 2 mm between cells, and wherein an interval between the cell units is 0.5 to 2 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Kim discloses the desirability of keeping an image display device small, e.g., for at least the reasons of personal use and portability (see, e.g., paragraphs [0005], [0008], [0064], [0065] of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small cell intervals for the device of Kim, in accordance with selecting optimum ranges of size and resolution for a personal, portable image display device.
Furthermore, Fujishiro is related to Kim or Kim-Xu with respect to color display device.
Fujishiro teaches:  wherein the cell array has an interval of 0.1 to 2 mm between cells, and wherein an interval between the cell units is 0.5 to 2 mm (single pixel set to 151 .mu.m.times.153 .mu.m; paragraphs [0057], [0065]-[0071] of Fujishiro).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the cell interval of Fujishiro of the device of Kim or Kim-Xu because such ranges of thickness were known in the art for such cells/pixels of Kim or Kim-Xu, as evidenced by paragraphs [0057], [0065]-[0071] of Fujishiro.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (or Kim-Xu) and further in view of Apitz et al., US 2017/0183257.
Regarding Claims 5 and 6, Kim or Kim-Xu does not appear to disclose:  wherein the tempered glass substrate includes an alumino-silicate glass series and is obtained through chemical tempering, and wherein the chemical tempering is performed using potassium nitrate (KNO.sub.3) at a temperature of 350 to 450.degree. C.
Apitz is related to Kim or Kim-Xu with respect to glass for personal image display device.
Apitz teaches:  wherein the tempered glass substrate includes an alumino-silicate glass series and is obtained through chemical tempering, and wherein the chemical tempering is performed using potassium nitrate (KNO.sub.3) at a temperature of 350 to 450.degree. C (glass is tempered or chemically prestressed through ion exchange using a molten salt such as KNO.sub.3 at a temperature of 430 degrees C; paragraphs [0088]-[0107] of Apitz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the type of glass and tempering method of Apitz for the device of Kim or Kim-Xu because such tempered glass prevents mechanical damage, increases strength, and prevents breakage, as taught in paragraphs [0090], [0091] of Apitz.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (or Kim-Xu) and further in view of Lai et al., US 2007/0126974.
Regarding Claim 7, Kim or Kim-Xu does not appear to disclose:  wherein the resin layer further includes a near-infrared absorption component.
Lai is related to Kim or Kim-Xu with respect to image display device.
Lai teaches:  wherein the resin layer further includes a near-infrared absorption component (in a liquid crystal display, black matrix 312 may have an infrared ray absorption 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the infrared ray absorption layer [near-infrared absorption component] of Lai for the black matrix [resin layer] of the device of Kim or Kim-Xu because such layer serves to absorb heat, which enables use in lower temperature environments, as taught in paragraph [0019] of Lai.

Allowable Subject Matter
Claims 9-17 would be allowable if the double patenting rejections explained above are overcome.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 9, although the prior art discloses various methods of manufacturing an optical-filter-cell-array structure, including: 


    PNG
    media_image1.png
    21
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    21
    344
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    51
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    112
    543
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above steps performed in the claim manner and order and with tempering of the glass substrate such that:


    PNG
    media_image5.png
    21
    540
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    312
    539
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    81
    544
    media_image7.png
    Greyscale


With respect to Claims 10-17, these claims each depend from Claim 9 and are therefore allowable for at least the reasons explained above (pending resolution of the double patenting rejections explained above).

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872